Citation Nr: 0330389	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  98-18 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for facial scarring.  

2.  Entitlement to service connection for right shin 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a lung disability.  

6.  Entitlement to an increased rating for right knee 
disability. 

7.  Entitlement to a compensable rating for residuals of a 
right hand 4th metatarsal fracture.  

8.  Entitlement to a compensable rating for bilateral foot 
calluses.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On April 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Schedule the veteran for examinations 
to address his complaints pertaining to a 
right knee disability, a right hand 
disability, a bilateral foot disability, 
a right shin disability, residuals of a 
facial injury to include scarring and 
headaches, a low back disability, a 
cervical spine disability, and a positive 
PPD tuberculosis test to include any lung 
disability.

With respect to the veteran's right knee 
disability, his right 4th finger 
disability, his right shin complaints, 
his low back complaints and his cervical 
spine complaints, all indicated tests and 
studies should be accomplished.  Range of 
motion of all pertinent joints must be 
given in degrees.  As to the right knee, 
the examiner should note any laxity, 
subluxation or lateral instability.  Any 
scars of the right lower extremity should 
be described in detail.  The examiner 
should indicate a complete diagnosis for 
any disability found.  The extent of any 
functional loss due to weakened movement, 
excess fatigability, incoordination, 
and/or pain on use should be noted for 
the right knee, bilateral foot, and right 
hand disabilities.  The examiner should 
also state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by objective 
observation.  Any additional impairment 
on use should be described in terms of 
the degree of additional range-of-motion 
loss, that is, in addition to any actual 
loss in range of motion noted upon 
clinical evaluation, the examiner should 
note any loss in range of motion due to 
weakened movement, excess fatigability, 
incoordination, flare-ups and/or when the 
joint is used repeatedly over a period of 
time.  The level of pain on motion should 
also be described, and as to the foot 
disability, the examiner should opine as 
to the degree of severity of the 
disability.  The examiner should offer 
and opinion as to the etiology of any low 
back, cervical spine or right shin 
disability found to include whether it is 
at least as likely as not that any 
current low back disability or cervical 
spine disability is related to his 
inservice treatment in October 1995, or 
that any right shin disability is related 
to his inservice treatment in October 
1992.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

With respect to left eye area complaints, 
any scarring noted should be described in 
full.  All indicated tests and studies 
must be accomplished.  The examiner 
should offer an opinion as to the 
etiology of any eye disability found to 
include whether it is at least as likely 
as not that any eye disability diagnosed 
is related to the veteran's inservice 
treatment in May 1994, when he sustained 
lacerations to the face as the result of 
being hit with glass from a broken 
mirror.  

The veteran's complaints of headaches and 
right hand numbness should also be 
addressed.  In this regard, for any 
headache disability found, an opinion 
should be provided as to whether it is at 
least as likely as not that it is related 
to the veteran's inservice neck injury.  
The examiner should indicate if there are 
any neurological findings relating to the 
veteran's right hand disability.  
Complete rationale should be provided for 
all opinions and conclusions offered.  

Finally, the examination should include 
an opinion as to whether or not the 
veteran has a lung disability, and if so, 
whether it is at least as likely as not 
that it is related to the positive PPD 
tuberculosis test noted in service. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





